Citation Nr: 1241217	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 2, 2006.  

2.  Entitlement to a disability rating in excess of 50 percent for PTSD for the period from June 1, 2006 to July 18, 2010.  

3.  Entitlement to a disability rating in excess of 70 percent for PTSD for the period beginning on July 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


FINDINGS OF FACT

1.  For the period prior to April 2, 2006, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and bland mood.  

2.  For the period prior to July 18, 2010, the Veteran's PTSD did not result in more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; and did not result in the inability to secure and obtain a substantially gainful occupation.  

3.  For the period beginning on July 18, 2010, the Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for PTSD have been met for the period prior to April 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012)

2.  The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met for any period prior to July 18, 2010.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§  3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012)

3.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA received the Veteran's claim of entitlement to service connection for PTSD on June 15, 2005.  The VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2005, March 2006, and July 2010 that fully addressed all notice elements.  Although the July 2010 letter was sent after the initial rating decision, the Veteran had a meaningful opportunity to participate in the processing of her claim and appeal after that letter was sent and the claim was readjudicated by the agency of original jurisdiction as recently as April 2012, after the letter was sent, thus curing any possible timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, Social Security Administration (SSA) disability application records, and the Veteran has submitted private treatment records.  VA afforded the Veteran compensation and pension examinations in October 2006 and in July 2010.  
Those examinations are adequate because reports from those examinations include detailed descriptions of the Veteran's disability, show that the examiner reviewed his claims file and considered the relevant history of her PTSD, and included sufficient explanations for VA to weigh the examinations against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  Specifically, the Board directed that VA provide the Veteran with notice regarding the total disability based on individual unemployability (TDIU) aspect of her claim, obtain and identified outstanding relevant records, obtain all SSA records relevant to her claim for Social Security disability benefits, and afford the Veteran an examination to determine the extent of disability due to her PTSD.  

The AMC sent her a letter providing her with adequate notice in July 2006.  Additional VA treatment records and the SSA records were added to the claims file, and in 2012 she submitted additional records of treatment by a private provider from 2002.  Included in that submission was a waiver of RO consideration of the evidence in the first instance.  As noted above, VA provided the directed examination in July 2010.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).





II.A.  Increased Ratings - Factual Background

The Veteran was admitted to a VA facility in April 2006 for 7 weeks of cognitive processing therapy.  She was referred for the program with a history of military sexual trauma.  At that time clinicians assigned a Global Assessment of Functioning (GAF) score of 60.  She was unemployed at the time but volunteered at a local VA facility.  Notes from that treatment include that the Veteran reported 2 panic attacks in a 7 week period, expressed restraint in relationships, and viewed herself as socially inept.  In one note she reported that she slept well, was not depressed, but had no feelings.  In a psychiatric status report, however, she reported that she was depressed at times, had a decrease in interest and pleasure in activities, and had trouble concentrating.  She denied hallucinations.  She also reported that she had worked odd jobs but was too paranoid that she would again be assaulted to maintain a steady job.  

VA first afforded the Veteran a compensation and pension examination with regard to her PTSD in October 2006.  She was alert and fully oriented, her speech was fluid, goal directed, but not spontaneous.  Memory was grossly intact but recollection of remote information was characterized by multiple lacunae.  Critical judgment was intact but she had limited insight.  She demonstrated logical thought processes.  She was not thought disordered or delusional and she denied hallucinations.  Her mood was bland, affect was flat, and she denied suicidal and homicidal ideation.  She endorsed social isolation, and anxiety in public spaces.  She reported that she would not go out alone in public.  She denied significant sleep pattern disturbance.  She described herself as constantly on edge and irritable.  

The examiner stated that the Veteran was unable to provide a comprehensive work history.  She reported that she was last employed in 1986 and that she had had 5 or 6 jobs between separation from service until 1986, none of which lasted more than months.  

The examiner assigned a GAF score of 60.  He described the Veteran has having mild to moderate symptoms with moderate social, marital, and occupational impairment

Also associated with the claims file is an SSA decision that includes findings that the Veteran had not engaged in substantial gainful activity since May 2002.  That decision determined that she was not under disability for SSA purposes.  That decision refers to physical, not psychiatric conditions.  

In her notice of disagreement received in February 2007, the Veteran reported that she suffered from depression, obsessed over small things, has difficulty with personnel relationships, and was almost completely socially isolated.  

VA social worker treatment notes from June 2007 documents that the Veteran had impairment across work, family relationships, social, judgment, thinking, and mood.  The social worker assigned a GAF score of 37 and commented that she demonstrated functional impairment above the 70 percent disability rating.  Other notes form that period, including October 2007 notes, signed by a psychiatrist, indicate a GAF score of 60.  Those notes indicate that the Veteran had no suicidal or homicidal ideation, had blunted affect, mood somewhat anxious, was oriented times three, and without overt psychosis.  

Notes from June 2008 indicate that the Veteran's GAF was 60.  Mental status examination found her with appropriate grooming and hygiene, alert and oriented times three, but she had signs of psychomotor inhibition, her affect was blunted.  Her mood was less depressed and anxious.  Again, the VA social worker notes included a GAF score of 41.  

In July 2010, VA afforded the Veteran another compensation and pension examination.  She reported that she had no friends and described some social isolation.  Psychiatric examination found no deficits in hygiene; she was restless, lethargic, fatigued, and tense.  Her speech was hesitant, slow, clear, and coherent.  Her attitude toward the examiner was guarded, cooperative, attentive, and suspicious.  Affect was full, mood was anxious; she was described as easily distracted, but intact to person, place, and time.  Thought process was rambling, racing, and circumstantial; thought content included ruminations, paranoid ideation, and preoccupation with one or two topics.  She had persistent paranoid delusions.  As to judgment and insight, she understood the outcome of behavior and understood that she had a problem.  She had sleep impairment, did not have hallucinations, but did have inappropriate behavior involving checking doors and the outside of her house if she heard a loud noise at night.  This was also described as obsessional behavior.  She suffered from panic attacks, depending on circumstances.  She had suicidal thoughts but no homicidal thoughts, poor impulse control but without episodes of violence.  Her remote memory was normal, her recent and immediate memory were mildly impaired.  Her PTSD was described as having a moderate effect on household chores and driving; a severe effect on engaging in sports or exercise, traveling, other recreational activities, and shopping; and no effect on toileting, grooming, self feeding, bathing, dressing or undressing.  GAF was listed as 50.  

The examiner then stated that the Veteran had total occupational and social impairment due to PTSD signs and symptoms.  The examiner referred to her symptoms as very severe.  He provided examples of her symptoms which were essentially that she feared others and tended to avoid people  


II.B.  Increased Ratings - Analysis

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2012). 

For service-connected mental disorders, including PTSD, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2012). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

In an August 2010 rating decision, the RO granted entitlement to a total disability rating due to individual unemployability (TDIU), effective July 2010.  Entitlement to TDIU is part and parcel to the Veteran's claim and appeal with regard to her PTSD because during the course of her claim and appeal she has reported that she is unable to work due to her PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Board has considered whether TDIU is warranted for any other part of the period on appeal from when she filed her claim to July 19, 2010.  

TDIU may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2012). 


II.B.1.  Increased Ratings - Analysis - Period Prior to April 2, 2006

The preponderance of evidence applicable to the period prior to April 2, 2006 shows that disability due to the Veteran's PTSD approximated the criteria for 50 percent disability rating but no higher.  Her affect was described as "bland," a term not found in the rating criteria but significant enough for the examiner to note.  

Although her judgment was described as intact, the examiner also noted that she had limited insight, indicative to the Board that there was impairment.  The Board finds that the description of her having restraint in relationships and of being socially inept is evidence of difficulty in establishing and maintaining effective social and work relationships.  The examiner noted that her speech was not spontaneous, again a word not found in the examples listed in the rating criteria but similar enough to the description of speech abnormalities, a criterion not found in the 30 percent description, for the Board to find that the symptom falls within the criteria for a 50 percent rating.  From the evidence relevant to the time period before April 2, 2006, the Board resolves reasonable doubt in favor of the Veteran and determines that she had occupational and social impairment with reduced reliability and productivity due to the symptoms just described.  As disability due to her PTSD approximated the criteria for a 50 percent rating prior to April 2, 2006, her appeal must be granted to that extent.  

However, the evidence shows that disability due to her PTSD did not approximate the criteria for a 70 percent rating during that time frame.  The evidence does not show deficiencies in most areas.  Moreover, her symptoms during that time frame are not of the same kind or not of the same severity as those listed in the 70 percent criteria as examples.  There is no evidence that during that period she was unable to establish and maintain effective relationships, rather she described herself as being restrained in relationships.  She denied suicidal ideation.  The most probative evidence regarding her mood was that it was bland, and although she reported both that she was not depressed and that she was depressed at times, neither report shows the extent of depression contemplated to result in deficiencies in most areas.  Although she had limited insight her judgment was intact as was her memory.  There is no evidence of obsessional rituals from that period.  

The preponderance of evidence tends to show that she was not unable to secure and follow a substantial occupation during this time frame.  Her GAF score was 60, her symptoms were in line with social isolation but her self described symptoms and the disability found on examination were not so severe or of such nature as to indicate that it resulted in an inability to secure and follow a substantially gainful occupation.  Rather, the occupational impairment that her symptoms did approximate was one of reduced reliability and productivity, not of unemployability.  

For these reasons, while a 50 percent rating is warranted for the period prior to April 2, 2006, the preponderance of evidence shows that rating higher than 50 percent is not warranted for that period under any criteria.  


II.B.2.  Increased Ratings - Analysis - Period from June 1, 2006 to July 18, 2010

A total disability rating was in effect for PTSD from April 3, 2006 to June 1, 2006 under 38 C.F.R. § 4.29.  The preponderance of evidence relevant to her disability during the time frame from June 1, 2006 to July 18, 2010 shows that her PTSD did not approximate the criteria for a rating higher than 50 percent.  

There is a mixture of evidence during this period.  The VA social worker assigned GAF scores were consistently lower than those assigned by the VA medication management psychiatrist.  It is noted that the social worker described her as having functional impairment across all settings and referred to the rating criteria in his statement that her impairment was above the 70 percent level.  He described the symptoms as difficulty with intimate relationships, suffering depression that affected her ability to function effectively, and of having difficulty in an employment setting.  The symptoms described, however, are not of the severity listed for symptoms for the 70 percent criteria.  The social worker's statements are conclusory as to her meeting or exceeding those criteria but are not supported by his findings or descriptions of the Veteran.  

In contrast, the psychiatrist who was providing medication management, described her as reporting mainly problems with her marriage.  Mental status examination findings from the psychiatrist show that her affect was blunted, her mood "somewhat sad and anxious," her speech relevant, and that she was oriented times three and with no suicidal or homicidal feelings.  These are descriptions of symptoms much less severe than those contemplated by the 70 percent rating.  

As between the consistently different descriptions, the findings of the psychiatrist were not vague and provided a picture more in agreement with the GAF he assigned.  Importantly, those findings do not show that the symptoms she had were those consistent with the criteria for a 70 percent rating, nor of the same severity of those given as examples.  Those findings tend to show that her PTSD did not result in more than reduced occupational reliability and productivity.  As such, this evidence tends to show that a higher rating under any criteria, either those found in the General Formula or the criteria for TDIU, is not warranted for this period of time.  


II.B.3.  Increased Ratings - Analysis - Period beginning July 18, 2010

The July 2010 examination report tends to show that the Veteran's PTSD does not approximate the criteria for a 100 percent schedular rating under the General Formula.  The examiner assigned a GAF score of 50; indicative that her symptoms are not so severe as to render her totally impaired.  More importantly, the findings are not those of the examples given under the 100 percent criteria or similar in kind or degree to those examples.  

She has never been found to have hallucinations, her thought process and communication is not described in a manner that the Board can conclude is grossly impaired.  For example, the examiner described her thought process as racing, rambling, and circumstantial and there is no indication that she suffers from gross impairment in her ability to communicate.  In that regard she was able to communicate her history and symptoms effectively during the examination.  The evidence does not show that she has grossly inappropriate behavior, rather it shows some obsessional behavior in repeatedly checking doors and the perimeter of her abode.  There is no evidence that there is a danger of her hurting herself or others.  All findings show that she is able to perform the activities of daily living.  She has never been found to be disoriented to time or place and her memory impairment is not of the severity of having memory loss for her own name, or the names of close relatives.  

As to the persistent delusions, those were described as paranoid delusions of persons trying to follow her.  However, the evidence shows that those delusions do not result in total social and occupational impairment; nor are the persistent delusions described of the same character or severity as the picture demonstrated in the other criteria for a total rating under the General Formula.  For these reasons, the Board concludes that her PTSD does not approximate the criteria for a 100 percent rating.  


II.B.4.  Extraschedular Consideration under 38 C.F.R. § 3.321(b).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, all symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, she has reported anxiety, depression, delusions, memory problems and difficulty in relationships, and has been found to have deficits in memory and judgment.  All of those symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a danger to oneself or others, memory problems to the extent of not knowing one's own name, and disorientation as to time and place.  Those levels of disability are greater than what the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  


II.B.5.  Summary

For the reasons stated above, the Board finds that a 50 percent rating is warranted for disability due to PTSD for the period prior to April 2, 2006.  Furthermore, the Board concludes that the preponderance of evidence is against a finding that disability due to her PTSD approximates the criteria for higher evaluation under any criteria for that period or approximates the criteria for a higher evaluation under any criteria for any other period on appeal, and that referral for extraschedular consideration is not warranted for any period on appeal.  Hence, the appeal must be granted as to the extent of the 50 percent rating for the period prior to April 2, 2006 and denied in all other respects.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent evaluation is granted for disability due to PTSD for the period prior to April 2, 2006, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to an evaluation in excess of 50 percent disabling for PTSD, for all periods prior to July 18, 2010, is denied.  

Entitlement to an evaluation in excess of 70 percent disabling for PTSD, for the period beginning on July 18, 2010, is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


